Citation Nr: 0519719	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  00-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial rating (compensable) for 
a right elbow disability.  

2.  Entitlement to a higher initial rating (compensable) for 
a left elbow disability.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to October 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By this rating, service connection 
was established for degenerative joint disease of the right 
elbow and degenerative joint disease of the left elbow.  The 
RO afforded a noncompensable rating for both conditions.  The 
veteran perfected his appeal with respect to these issues in 
January 2000.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board has 
framed the issue as the veteran's entitlement to higher 
initial ratings (compensable) for the right and left elbow 
disabilities.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue, and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  

The Board observes that originally, the veteran's appeal 
consisted of numerous other issues, including the following:  
1.  evaluation of degenerative joint disease of the cervical 
spine, currently rated 20 percent disabling; 2.  evaluation 
of degenerative joint disease of the right knee, currently 
rated 10 percent disabling;  3. evaluation of degenerative 
joint disease of the left knee, currently rated 10 percent 
disabling;  4.  evaluation of degenerative joint disease of 
the right hip, currently rated 10 percent disabling;  5.  
evaluation of degenerative joint disease of the left hip, 
currently rated 10 percent disabling;  6.  evaluation of 
degenerative joint disease of the right shoulder, currently 
rated 20 percent disabling;  7.  entitlement to a compensable 
rating for residuals of a fracture of the right distal 
radius; and;  8.  evaluation of postoperative residuals of a 
fracture of the right distal fibula of the right ankle, with 
traumatic arthritis, currently rated 20 percent disabling.   
These issues were disposed of in the September 2002 Board 
decision.  

Also, in September 2002, the Board sought additional 
development pursuant to, 38 C.F.R. § 19.9(a) (2) (2002).  
Subsequently, the Board in August 2003 remanded the case to 
the RO for compliance with Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed Cir. 2003) 
and for the purpose of obtaining an additional VA 
examination.  

The Board observes that in a June 2003 statement, the veteran 
stated that he believes that he is entitled to a 100 percent 
rating for his service-connected disabilities.  The issue of 
a total rating based on individual unemployability due to 
service-connected disability is referred to the RO for all 
appropriated development and adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's right elbow disability is productive of 140 
degrees of flexion and 80 degrees of extension, without 
radiographic evidence of arthritis or objective evidence of 
painful motion.  

3.  The veteran's left elbow disability is productive of 140 
degrees of flexion and 80 degrees of extension, without 
radiographic evidence of arthritis or objective evidence of 
painful motion.  




CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating (compensable) 
for a right elbow disability have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71, Plate 
I, 4.71a, Codes 5003, 5206-5210 (2004).  

2.  The criteria for a higher initial rating (compensable) 
for a left elbow disability have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71, Plate 
I, 4.71a, Codes 5003, 5206-5210 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

As noted above, service connection was established for 
disability in the right and left elbows in a December 1998 
rating decision.  The RO assigned a noncompensable rating for 
each disability under 38 C.F.R. § 4.71a, Code 5207.  This 
diagnostic code pertains to limitation of extension of the 
forearm.  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

A 10 percent rating is assigned where extension in the 
forearm is limited to 45 degrees.  38 C.F.R. § 4.71a, Code 
5207.  In every instance, where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31.

A noncompensable rating is applicable for flexion of the 
forearm limited to 110 degrees.  The next higher evaluation 
of 10 percent requires flexion of the forearm limited to 100 
degrees.  38 C.F.R. § 4.71a, Code 5206.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code.  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The veteran contends that he is entitled to higher ratings 
for his service-connected disabilities.  He claims that he 
suffers pain, stiffness, fatigue and limitation of motion in 
the elbows.  The veteran provided testimony at an April 2000 
RO hearing where he reported having constant pain in the 
elbows.  As a consequence, the veteran takes various 
medications for pain, including Ibuprofen, 600 milligrams at 
a time.  He reported that the pain was not precipitated by 
any specific activity, but was always present.  In addition, 
the veteran has argued that it is his belief that his 
complaints in both elbows are related to degenerative joint 
disease.  

The Board has reviewed all pertinent evidence in the 
veteran's claims folder, including but is not limited to the 
results of the VA examinations in October 1998, June 2000, 
September 2001 and February 2003.  On these bases, the Board 
concludes that the preponderance of the evidence is against 
compensable initial ratings for disabilities in the elbows.  

The VA examination report of October 1998 does not reference 
range of motion studies or complaints of pain in the elbows.  
When examined in June 2000 full range of motion in both of 
the elbows was demonstrated.  The examiner commented that the 
elbows were essentially normal.  At the September 2001 
examination, the examiner noted that the veteran demonstrated 
a 10-degree flexion contracture in the right elbow and a 15-
degree flexion contracture in the left elbow.  The examiner 
noted some limitation of extension in the elbows.  

In February 2003, the veteran underwent a VA joints 
examination in order to evaluate the nature and severity of 
the service-connected disability in both elbows.  The 
examiner noted that the veteran had a 10-degree flexion 
deformity in otherwise essentially normal elbows.  The 
physical examination showed the veteran had 80 degrees of 
pronation, 80 degrees of supination and flexion of 140 
degrees.  The examiner noted that the veteran could not fully 
extend his elbow all the way.  

The Board observes that normal motion in the forearm consists 
of pronation from 0 to 80 degrees, supination from 0 to 85 
degrees, flexion from 0 to 145 degrees and extension from 0 
to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Although it is 
clear that the objective findings demonstrated that the 
veteran has limitation of motion in the both elbows, he has 
not shown limitation to sufficient severity to warrant a 
compensable evaluation.  In particular, the veteran has not 
demonstrated a limitation of flexion in the forearm to 100 
degrees or a limitation of extension to 45 degrees.  See 
38 C.F.R. § 4.71a, Codes 5206, 5207 and 5208.  

Radiographic studies of the elbows obtained in VA 
examinations in October 1998 and February 2003 were entirely 
negative for any joint abnormality.  The presence of 
arthritis or degenerative joint disease has not been verified 
and consequently the veteran is not entitled to a 10 percent 
rating for his noncompensable limitation of motion in each 
elbow under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board has considered the veteran's entitlement to higher 
initial ratings under other pertinent diagnostic codes such 
as 38 C.F.R. § 4.71a, Code 5205 pertaining to ankylosis and 
38 C.F.R. § 4.71a, Codes 5209 and 5210 pertaining to a flail 
joint fracture or nonunion of the radius.  The Board observes 
that the clinical record does not show that these conditions 
are present.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to pain, weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  With respect to the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The Board observes that pain is the primary feature in the 
disability picture involving both elbows.  When examined in 
October 1998, June 2000, September 2001 and February 2003, 
the veteran complained of pain and discomfort in the elbows.  
The veteran however, has not exhibited objective evidence of 
pain, stiffness, tenderness, swelling or other factors.  The 
examiners noted the elbow were essentially normal.  In the 
absence of objective evidence of functional loss, the veteran 
cannot obtain a higher evaluation on this basis.  38 C.F.R. § 
4.40 and § 4.45.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against compensable ratings 
for service-connected disabilities in the right and in the 
left elbow.  

Extraschedular ratings

The Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

In the instant case, the schedular ratings are not 
inadequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations and has not shown that he 
requires routine therapy or outpatient treatment that would 
result in a disruption of his daily routine to an inordinate 
degree.  

The Board finds it conceivable that disabilities in the right 
and left elbows would have a negative impact on the veteran's 
industrial activities.  The Board, however, is not convinced 
that the elbow disabilities are productive of marked 
interference with the veteran's employment.  The veteran is 
advised that noncompensable ratings are reflective of degree 
of disablement produced by the service-connected right and 
left elbow disabilities.  Consequently, a higher rating is 
not warranted on extraschedular grounds.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of its duties to assist 
and notify him in an October 2001 letter and again in March 
2004 when he was advised specifically about increased rating 
cases.  The RO afforded the veteran details about the sources 
of evidence that might show his entitlement.  Specifically, 
the veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  

The Board observes that the RO specifically provided 
information concerning how the veteran could prevail on his 
claim for an increased rating.  Although the RO did not state 
specifically that the veteran was to submit all evidence in 
his possession, it did advise him that it was his 
responsibility to make certain that VA received all pertinent 
evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102.  

With respect to the duty to assist, VA obtained the VA 
evaluation and treatment records and associated them with the 
veteran's claims folder.  The Board observes, however that 
the four VA examinations contained in the record provide 
sufficient evidence to address the rating criteria pertaining 
to the veteran's service-connected conditions.  In view of 
the foregoing, VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
the veteran is not be prejudiced by the Board's proceeding to 
the merits of the claim. 


ORDER

A higher initial rating (compensable) for a right elbow 
disability is denied.  

A higher initial rating (compensable) for a left elbow 
disability is denied.  




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


